                 Case 18-12221-KJC              Doc 279        Filed 11/02/18         Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                         )
In re:                                                                   )     Chapter 11
                                                                         )
ATD CORPORATION, et al.,1                                                )     Case No. 18-12221 (KJC)
                                                                         )
                           Debtors.                                      )     (Jointly Administered)
                                                                         )

                              NOTICE OF ENTRY OF APPEARANCE
                            AND DEMAND FOR NOTICES AND PAPERS

                  PLEASE TAKE NOTICE THAT the attorney listed below hereby appears as

counsel to the Industrial Logistics Properties Trust (“ILPT”) in the chapter 11 cases of the above-
captioned debtors and debtors-in-possession (the “Debtors”). Under chapter 11 of title 11 of the

United States Code (the “Bankruptcy Code”) and pursuant to Rules 2002, 3017(a), 9007, and

9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Bankruptcy

Code sections 342 and 1109(b), the DIP FILO Lenders and Consenting Noteholders request that

copies of any and all notices, pleadings, motions, orders to show cause, applications,

presentments, petitions, memoranda, affidavits, declarations, orders, disclosure statement(s) and

plan(s) of reorganization, or other documents, filed or entered in these cases, be transmitted to:

PEPPER HAMILTON LLP
David B. Stratton, Esq.
Hercules Plaza, Suite 5100
1313 N. Market Street
Wilmington, Delaware 19899-1709
Telephone: (302) 777-6500
Facsimile: (302) 421-8390
E-mail:strattond@pepperlaw.com




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, where applicable, include: ATD Corporation (3683); Accelerate Holdings Corp. (0528); American
     Tire Distributors Holdings, Inc. (6143); American Tire Distributors, Inc. (4594); Rubbr Automotive Services,
     LLC (3334); The Hercules Tire & Rubber Company (3365); Terry’s Tire Town Holdings, Inc. (7464); Tire Pros
     Francorp (1361); and Hercules Asia Pacific, LLC (2499). The location of the Debtors’ service address in these
     chapter 11 cases is 12200 Herbert Wayne Court, Suite 150, Huntersville, North Carolina 28078.


#50726923 v1
               Case 18-12221-KJC          Doc 279       Filed 11/02/18     Page 2 of 3




                PLEASE TAKE FURTHER NOTICE THAT this request includes, without

limitation, not only the notices and papers referred to in the provisions specified above, but also

includes orders and notices of any application, motion, petition, pleading, request, complaint, or

demand, whether formal or informal, whether written or oral, and whether transmitted or

conveyed by mail, courier service, hand-delivery, telephone, facsimile transmission,

electronically, or otherwise, that (1) affects or seeks to affect in any way the rights or interests of

the ILPT or any other party in interest in these cases, including (a) the Debtors, (b) property of

the Debtors or the Debtors’ estates, or proceeds thereof, (c) claims against or interests in the

Debtors, (d) other rights or interests of creditors of the Debtors or other parties in interest in these

cases or (e) property or proceeds thereof in the possession, custody, or control of the ILPT or

others that the Debtors may seek to use or (2) requires or prohibits, or seeks to require or

prohibit, any act, delivery of any property, payment or other conduct by the ILPT or any other

party in interest.

                PLEASE TAKE FURTHER NOTICE THAT, in accordance with Bankruptcy

Rule 3017(a), this request also constitutes a request in writing for copies of any disclosure

statement or plan filed in these cases.

                PLEASE TAKE FURTHER NOTICE THAT neither this notice of appearance

nor any prior or later appearance, pleading, claim, or suit shall waive any right of the ILPT (1) to

have final orders in non-core matters entered only after de novo review by a higher court, (2) to

trial by jury in any proceeding so triable in these cases or any case, controversy, or proceeding

related to these cases, (3) to have the reference withdrawn in any matter subject to mandatory or

discretionary withdrawal or (4) to any other rights, claims, actions, defenses, setoffs or

recoupments, under agreements, in law, in equity, or otherwise, all of which rights, claims,

actions, defenses, setoffs, and recoupments are expressly reserved.




                                                  -2-
#50726923 v1
               Case 18-12221-KJC   Doc 279    Filed 11/02/18   Page 3 of 3



Dated: November 2, 2018               Respectfully submitted,
Wilmington, Delaware                  PEPPER HAMILTON LLP

                                      /s/ David B. Stratton
                                      David B. Stratton (DE No. 960)
                                      Hercules Plaza, Suite 5100
                                      1313 N. Market Street
                                      Wilmington, Delaware 19801
                                      Telephone: (302) 777-6500
                                      Facsimile: (302) 421-8390
                                      Email: strattond@pepperlaw.com
                                      Counsel to Industrial Logistics Properties Trust




                                        -3-
#50726923 v1
